Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 4, 2016

                                      No. 04-16-00002-CV

                                IN THE INTEREST OF J.C.W.,

                   From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015EM504960
                          Honorable Nick Catoe Jr., Judge Presiding


                                         ORDER
        Appellee’s brief was originally due on July 18, 2016. Because neither the brief nor a
motion for extension of time has been filed, we ordered appellee to file its brief no later than
August 8, 2016. On August 1, 2016, appellee filed a motion asking this court to (1) order
appellant to serve a copy of his amended brief on appellee, (2) require appellee’s counsel to file a
certificate indicating the date he received a copy of appellant’s amended brief, and grant appellee
a thirty-day extension of time in which to file its brief.

      The Clerk of this court is hereby directed to provide appellee with a copy of appellant’s
amended brief. We grant appellee’s request for an extension of time and appellee is hereby
ORDERED to file its brief no later than September 7, 2016. All other requested relief is denied.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court